Title: From James Madison to Edmund Randolph, 20 September 1783
From: Madison, James
To: Randolph, Edmund


Dear Sir
Princeton. Sepr. 20. 1783.
I have nothing to add to my last on the subject of foreign affairs, further than that the Court of France has fixed on L’Orient as a free port for the U. S. The Virga. Cession underwent a decision of Congs. a day or two after my last. The form which they have given it may be seen in the hands of the Executive. I sincerely hope it may meet the Ultimatum of Virga. The circumstances which produced brevity in my last as strongly recommend it at present.
Adieu,
J. M Jr.
